Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant’s filing on February 18, 2021. Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regarding to independent claims 1, 7, 13, 17, are drawn to a system and method for controlling unmanned aerial vehicle using remote controller nose orientation corresponding to a positive half axis of a vertical axis of a first coordinate system and acquiring UAV attitude information to determine a second coordinate system. 
Specifically, the closest prior arts of record when taken either individually or in other combination fail to teach or render obvious of the combination claimed subject matter of identifying a target flight direction in the second coordinate system to be a direction along the operating direction of the rudder stick in the first coordinate system when an origin of the first coordinate system coincides with an origin of the second coordinate system; and controlling the UAV to fly in the target flight direction based on a target flight angle in the second coordinate system, the target flight angle being measured from a horizontal axis of the second coordinate system and based on the operating angle in the first coordinate system and further in combination with additional features of the independent claims are patentably distinguishable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3669